Title: To James Madison from James Monroe, 25 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington april 25. 1815.
                    
                    I have yours of the 23 d. Col: Aspinwall is desirous of obtaining the appointment to London as you were apprizd before you left us. The principal competitors are Col: Drayton & Com: Barney. The loss of his arm gives him I think a stronger claim than either of the others, and will perhaps reconcile both of them to his appointment. His appointment would open a place in the army for some other officer, and the making it at this time, produce an happy effect on the army, especially that portion who will be discharged. Could Genl. Cushing be appointed Collector at New London, instead of Huntington who is said to be rich & superanuated, the good effect would be more extensively felt. Mr Dallas & I had some conversation on these topics last night & he seemd to concur in the policy of both measures. The spirit of discontent with many here, is strong & active, and directed even against the govt. as I am told, tho’ known to be well disposed toward them. Their distress is a satisfactory apology. An early

answer is desirable, as the board are making active progress in their work. Affecy. yours
                    
                        
                            Jas Monroe
                        
                    
                